DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The IDS dated 12/19/2020 has been considered.  In view of the IDS new grounds of rejections are made below.
The terminal disclaimer filed on 12/11/2020 was disapproved because the applicant was not properly cited and the person who filed the T.D. did not have power of attorney.  Therefore, the previous rejections based on obviousness double patenting are maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 64, 65, 79, 88 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rubio et al. (The process of separation of fine mineral particles by flotation with hydrophobic polymeric carrier) which is a reference provided by the applicants.
In regards to claim 64, Rubio teaches process of separation of fine mineral particles by flotation with hydrophobic polymeric carrier comprising the step of attachment of mineral particles to the surface of polymeric carrier particles via hydrophobic interactions and  wherein the polypropylene particles which are coated with mineral particles can be separated via screening, settling, or by flotation resulting from relative densities, thus providing the steps of providing mineral particles mixed with unwanted (gangue minerals such as oxides), attaching a polymeric material with the mineral by selective bonding, and separation of the mineral particles such as quartz form the gangue (abstract, pages 109 – 120).
In regards to claim 65, Rubio teaches the process wherein the minerals include copper (page 114, 115).
In regards to claim 79, Rubio teaches the process wherein the polymer binds to the mineral and thus comprise a mineral binding moiety.
In regards to claim 88, Rubio teaches the process wherein the metal containing mineral such as quartz (which includes metallic minerals) is separated as previously stated.
Claims 64, 65, 79, 88 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Domke et al. (WO2010/007157) which is a reference provided by applicants.  An English version by Domke et al. (US 2011/0120919) is relied upon for making the present rejections.
In regards to claims 64, 65, Domke teaches separating a first substance (such as minerals) from a mixture containing a first substance (i.e., minerals) and a second substance (i.e., gangue such as metal oxides) comprising the step of adding a hydrophobing agent to provide an adduct, mixing the adduct with a magnetic particle which is functionalized by a polymer having a hydrophobic character and forming an agglomerate of the first material with the magnetic particle having a polymer, using a magnetic field to separate the first substance such as metallic mineral components such as azurite or malachite which are copper-based minerals [abstract, 0022 – 0025].  The polymeric compound includes acrylamides, polyoxyalkylenes [0148].  Domke teaches separation of the magnetic particle from the agglomerated first material thus supporting the step of selectively binding the metal containing mineral and the polymer functionalized magnetic material [0102, 0103 and 0115].
In regards to claim 79, Domke teaches the method comprising the polymeric material which binds to the mineral and thus provides a surface of the polymeric material for binding.
In regards to claim 88, Domke teaches the method comprising separation of the mineral from the polymeric material.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 66 – 76, 79, 88 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 – 15 of prior U.S. Patent No. 10,603,676. This is a statutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 64 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,603,676. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent teaches method of processing mixture of minerals comprising the steps of providing a mixture of minerals and one or more unwanted gangue, achieving contact between the minerals and a polymeric binding .

Claims 65, 77, 78, 80, 84 – 87 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 15 of U.S. Patent No. 10,603,676 in view of Santos (US 2007/0138065) or alternatively in view of Rosenberg et al. (US 2004/0000523)
In regards to claim 65, the patent teaches the process but does not particularly recite that the mineral contains copper metal.  Santos is added to teach similar methods of processing minerals with polymers and wherein the metal is copper (abstract).
In regards in regards to claim 77, Santo teaches the polymer can be polymethacrylate acid ester (polymethacrylate) [0009].
In regards to claims 80, 84 – 88, the patent in view of Santos teaches the process and the composition comprising the polymers for selectively binding the collector to the metal compound as claimed and thus provides the covalent bonds as claimed, and wherein the metal containing mineral is further released from the polymeric material.
In regards to claim 78, the patent teaches the method but fails to teach polymeric material containing silane polymer. Rosenberg teaches method of separating of copper ores comprising the use of a solution having a silane-polyamine product (abstract).  Thus, in view of Rosenberg, metal containing ores can comprise the use of polymers such as polyamines containing silane.

Allowable Subject Matter
Claims 81 – 83 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 12/19/2020 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771